02-11-039-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00039-CV
 
 



In the Interest of C.M.H.G., A Child


 


 




 
 
 




 


 


 



 
 
----------
 
FROM THE 324th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
The
trial court signed an “Interlocutory Order Adjudicating Parentage under §
160.608 of the Family Code” on October 15, 2010, and Appellant subsequently
filed a motion for new trial and a notice of appeal.  Concerned that we did not
have jurisdiction over the appeal because the October 15, 2010 order did not
appear to be a final judgment or appealable interlocutory order, we notified
the parties that the appeal could be dismissed for want of jurisdiction. 
Appellant responded and requested that we abate the appeal so that the trial
court could determine any remaining issues and prepare a final judgment.  We
then abated this appeal and ordered that a clerk’s record containing the final
judgment be filed not later than April 4, 2011, but we also stated that if the
clerk’s record containing a final judgment was not filed by that date, the
appeal could be dismissed for want of jurisdiction.  No clerk’s record or final
judgment has been filed in this court.  Accordingly, this appeal is dismissed,
without prejudice, for want of jurisdiction.[2]  See Tex. R. App.
P. 42.3(a), 43.2(f).
 
 
ANNE GARDNER
JUSTICE
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DELIVERED: May 5, 2011 




[1]See Tex. R. App. P. 47.4.


[2]Appellant’s motion for
extension of time to file clerk’s record is denied as moot.